United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 13, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30749
                         Summary Calendar



TERRY HOLLOWELL; JILL HOLLOWELL

                                    Plaintiff-Appellants

versus

KAISER ALUMINUM AND CHEMICAL CORPORATION

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:04-CV-10-K
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Terry Hollowell and Jill Hollowell (hereinafter Plaintiffs)

filed suit in the district court of the Parish of St. James,

Louisiana against Terry Hollowell’s employer, Kaiser Aluminum and

Chemical Corporation (hereinafter Defendant) seeking recovery of

damages for injuries sustained by Terry Hollowell on December 27,

2002 when he fell approximately forty feet from the top of a

facility he was working on during the course of his employment by

Defendant and sustained serious and permanent injuries as a result.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 03-11266
                                    -2-
Plaintiffs   assert   that     these     injuries        were   the   result    of

intentional acts of Defendant and therefore constitute an exception

to the provisions of the Louisiana Workmen’s Compensation Act.

Defendant removed the case to the U.S. District Court for the

Eastern District of Louisiana on diversity of citizenship and moved

for summary judgment on the grounds that Plaintiffs’s exclusive

remedy   against   Defendant      was    under     the    Louisiana    Workmen’s

Compensation Act. The district court granted the motion for summary

judgment and Plaintiffs appeal.

     We have carefully reviewed the briefs and the record excerpts

and for the reasons stated by the district court in its order filed

under date of June 30, 2004, we affirm the judgment entered by the

district court     under   date   of    June     30,   2004,    dismissing     with

prejudice Plaintiffs’ claims.          AFFIRMED.